              IN IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Steve Jenkins,                        )      C/A No.: 1:21-557-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
                                       )
       vs.                             )
                                       )                 ORDER
 Food Service Administrator and        )
 Cook Supervisor,                      )
                                       )
                   Defendants.         )
                                       )

      Steve Jenkins (“Plaintiff”), proceeding pro se and in forma pauperis,

brings this action pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971), asserting violations of

the First Amendment, the Religious Freedom Restoration Act (“RFRA”), 42

U.S.C. § 2000bb et seq., and the policies of the Bureau of Prisons (“BOP”).

Plaintiff alleges that while incarcerated at the Federal Correctional

Institution in Estill, South Carolina (“FCI-Estill”), a facility of the BOP, he

was served pork while on institutional lockdown during Ramadan in 2019 in

violation of his rights. Plaintiff asserts his claims against Michael Potts, Food

Service Administrator (“Defendant”), and an unknown Cook Supervisor.

      This matter comes before the court on Defendant’s motion to stay,

Plaintiff’s motion to amend, and Plaintiff’s motion for extension of time. [ECF
Nos. 26, 27, 28]. 1

      First, Defendant seeks an order staying discovery in this case.

Defendant argues Plaintiff’s discovery requests seek information (1) that is

improper for Defendant to release and may only be provided by the United

States pursuant to the Freedom of Information Act, (2) that is not in

Defendant’s personal possession, custody, or control, but is in the exclusive

control of BOP, and (3) that may be prohibited from disclosure based on the

requirements found in 28 C.F.R. §§16.21 through 16.24. [ECF No. 26 at 2].

However, a review of Plaintiff’s discovery requests indicate that not all

information sought by Plaintiff falls into these categories. [See, e.g., ECF No.

26-2 (“How long have you been a food service administrator”)]. Additionally,

Defendant’s arguments do not support a general motion to stay discovery, but

are instead objections to the scope of Plaintiff’s discovery requests. 2

      Defendant additionally argues discovery should be stayed because he

has asserted a qualified immunity defense. As relevant here, Defendant, in


1 Also pending before the court is Defendant’s motion to dismiss or, in the
alternative, motion for summary judgment. [See ECF No. 23]. This motion
has not been fully briefed.
2 None of the cases cited by Defendant addresses motions to stay discovery.

See Johnson v. Santini, C/A No. 13-02664-REB-NYW, 2015 WL 1806328, at
*6 (D. Colo. Apr. 17, 2015) (granting in part and denying in part a motion to
compel and directing Plaintiff to serve any subpoena on the BOP or file an
appropriate request for the records sought pursuant to the Freedom of
Information Act); Terrell v. Rupert, C/A No. 7:11-00024, 2011 WL 6046618, at
*10 (W.D. Va. Dec. 5, 2011) (denying plaintiff’s specific request for records
                                         2
his motion to dismiss/motion for summary judgment, argues first that there

is no First Amendment Bivens remedy because it is barred by Ziglar v.

Abbasi, 137 S. Ct. 1843, 1855 (2017). [ECF No. 23 at 18–24]. In so arguing,

Defendant does not address the merits of any such claim, arguing only that it

cannot be brought. Next, Defendant includes a boiler-plate recitation of a

qualified immunity defense, concluding that Plaintiff has failed to establish

that Defendant’s conduct violated a clearly-established constitutional right.

Id. at 24–27. Defendant provides no analysis specific to this case.

      Qualified immunity “shields government officials from civil liability

‘insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’”

Trulock v. Freeh, 275 F.3d 391, 399 (4th Cir. 1993) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). Here, Defendant has not addressed his

conduct vis-à-vis Plaintiff’s constitutional rights, and as such, the court finds

the boilerplate defense is insufficient reason to stay discovery. Accordingly,

Defendant’s motion to stay is denied.

      Turning to Plaintiff’s motions, first Plaintiff seeks to amend his

complaint, stating in part as follows: “The Plaintiff in his original complaint

named [Defendant] improperly trained and supervised his staff. Since the

filing of the complaint, the Plaintiff has determined that [Defendant] in his


that were not in defendants’ control or custody).
                                       3
individual capacity was improperly trained.” [See ECF No. 27]. Although

leave to amend shall be freely given when justice so requires, here, Plaintiff

has failed to submit a proposed amended complaint, and the court cannot

discern the amendment Plaintiff is seeking sufficient to grant his motion. 3

See, e.g., Mena v. Lack’s Beach Serv., Inc., C/A No. 4:06-2536-TLW-TER,

2007 WL 9753156, at *7 (D.S.C. June 11, 2007) (“Plaintiff failed to submit

with its motion a copy of the proposed amended complaint. This alone is

grounds for denial of the motion.”). Accordingly, Plaintiff’s motion to amend is

denied without prejudice.

      Also pending before the court is Plaintiff’s motion for extension of time,

which seeks a 60-day extension to respond to Defendant’s motion to

dismiss/summary judgment because (1) Plaintiff is currently housed at a

Federal Correctional Institution in Florida, (2) he is awaiting discovery

responses from Defendant, and (3) he “need[s] to serve unknown cook.” [ECF

No. 28]. Given the court’s ruling concerning Defendant’s motion to stay, the


3 It appears Plaintiff seeks to include allegations against Defendant that not
only did he fail to properly train his staff and oversee the meal on the day in
question, allegations Plaintiff has asserted in his complaint [see ECF No. 9 at
5], but also that Defendant personally acted. The undersigned notes that
Defendant has stated that “[i]n his role as Food Service Administrator, [he]
ordered [the] beef sausage” at issue and “ordered the beef sausage to be
served as a no-pork entrée with the impression and belief that the product
was all beef.” [ECF No. 23 at 6–7]. The undersigned further notes, however,
that this section of Defendant’s brief cites to Defendant’s declaration that
appears to be missing two pages. [See ECF No. 23-1].
                                       4
court grants Plaintiff’s motion to provide sufficient time for Defendant to

respond to Plaintiff’s discovery requests and for Plaintiff to respond to

Defendant’s motion to dismiss/summary judgment.

      In sum, the court denies Defendant’s motion to stay discovery [ECF No.

26], denies Plaintiff’s motion to amend [ECF No. 27], and grants Plaintiff’s

motion for extension of time [ECF No. 28], directing Plaintiff to respond to

Defendant’s motion to dismiss/summary judgment no later than August 17,

2021. Defendant is directed to respond to Plaintiff’s discovery forthwith, but

no later than July 19, 2021.

      IT IS SO ORDERED.


June 21, 2021                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      5
